Name: 79/785/EEC: Council Decision of 11 September 1979 adopting an energy research and development programme 1979 to 1983
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-09-13

 Avis juridique important|31979D078579/785/EEC: Council Decision of 11 September 1979 adopting an energy research and development programme 1979 to 1983 Official Journal L 231 , 13/09/1979 P. 0030 - 0033 Greek special edition: Chapter 16 Volume 1 P. 0063 ****( 1 ) OJ NO C 228 , 26 . 9 . 1978 , P . 4 . ( 2 ) OJ NO C 39 , 12 . 2 . 1979 , P . 57 . ( 3 ) OJ NO C 133 , 28 . 5 . 1979 , P . 21 . ( 4 ) OJ NO L 231 , 2 . 9 . 1975 , P . 1 . ( 5 ) OJ NO L 158 , 16 . 6 . 1978 , P . 3 . ( 6 ) OJ NO L 158 , 16 . 6 . 1978 , P . 6 . ( 7 ) OJ NO C 153 , 9 . 7 . 1975 , P . 2 . ( 8 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 9 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 1 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 2 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 11 SEPTEMBER 1979 ADOPTING AN ENERGY RESEARCH AND DEVELOPMENT PROGRAMME 1979 TO 1983 ( 79/785/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY INTER ALIA THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS ARTICLE 3 OF THE TREATY SETS OUT THE ACTIVITIES OF THE COMMUNITY TO THESE ENDS ; WHEREAS ENERGY RESEARCH AND DEVELOPMENT IS AN IMPORTANT FACTOR IN ACHIEVING THESE OBJECTIVES ; WHEREAS THE ENERGY RESEARCH AND DEVELOPMENT PROGRAMME ADOPTED BY DECISION 75/510/EEC ( 4 ) HAS LED TO POSITIVE RESULTS AND HAS OPENED PROMISING PERSPECTIVES FOR THE OBJECTIVES STUDIED ; WHEREAS THE RESEARCH AND DEVELOPMENT ACTIVITIES WHICH FORM THE SUBJECT OF THE PRESENT DECISION THEREFORE SEEM NECESSARY AND CONSTITUTE AN ADEQUATE MEANS FOR PROLONGING ACTIVITIES ALREADY UNDER WAY WITH A VIEW TO ATTAINING CERTAIN COMMUNITY OBJECTIVES IN THE COURSE OF THE OPERATION OF THE COMMON MARKET ; WHEREAS THE COUNCIL HAS ADOPTED REGULATIONS ( EEC ) NO 1302/78 ( 5 ) AND ( EEC ) NO 1303/78 ( 6 ) ON THE GRANTING OF FINANCIAL SUPPORT FOR PROJECTS TO EXPLOIT ALTERNATIVE ENERGY SOURCES AND FOR DEMONSTRATION PROJECTS IN THE FIELD OF ENERGY SAVING ; WHEREAS SUCH A SUPPORT WOULD ONLY BE GIVEN TO PROJECTS WHOSE INDUSTRIAL AND COMMERCIAL VIABILITY HAD ALREADY BEEN SHOWN BY PREVIOUS STUDIES AND RESEARCH ; WHEREAS THE COUNCIL ADOPTED THE RESOLUTION CONCERNING COMMUNITY ENERGY POLICY OBJECTIVES FOR 1985 ON 17 DECEMBER 1974 ( 7 ); WHEREAS THE COUNCIL ADOPTED A RESOLUTION ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ON 14 JANUARY 1974 ( 8 ); WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) EXPRESSED ITS OPINION ; WHEREAS THE TREATY HAS NOT PROVIDED THE SPECIFIC POWERS NECESSARY FOR THESE PURPOSES , HAS DECIDED AS FOLLOWS : ARTICLE 1 AN ENERGY RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IS HEREBY ADOPTED IN THE FORM SET OUT IN THE ANNEX HERETO FOR A FOUR-YEAR PERIOD STARTING ON 1 JULY 1979 . ARTICLE 2 1 . THE APPROPRIATIONS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME , THE AMOUNT OF WHICH SHALL BE FIXED AT 105 MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING A COMPLEMENT OF 34 STAFF , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 9 ). 2 . IN THE LIGHT OF EXPERIENCE GAINED IN THE COURSE OF THE EXECUTION OF THIS PROGRAMME AND SUBJECT TO THE PRIOR OPINION OF THE SCIENTIFIC AND TECHNICAL COMMITTEE ( CREST ) AND OF THE COMPETENT ADVISORY COMMITTEES ON PROGRAMME MANAGEMENT , THE COMMISSION SHALL BE AUTHORIZED TO TRANSFER FUNDS FROM ONE SUBPROGRAMME TO ANOTHER PROVIDED THAT SUCH FUND TRANSFERS DO NOT RESULT IN AN INCREASE OR A REDUCTION OF MORE THAN 10 % OF THE ORIGINAL ALLOCATION TO EACH SUBPROGRAMME AS DEFINED IN THE ANNEX . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME AND SHALL BE ASSISTED BY ADVISORY COMMITTEES ON PROGRAMME MANAGEMENT SET UP FOR THIS PURPOSE AND GOVERNED BY THE RULES LAID DOWN IN THE COUNCIL RESOLUTION OF 18 JULY 1977 ( 1 ) AND SHALL KEEP THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) INFORMED . ARTICLE 4 IN 1981 THE PROGRAMME SHALL BE REVIEWED , PARTICULARLY WITH REGARD TO PRIORITIES , AND POSSIBLY REVISED IN ACCORDANCE WITH THE APPROPRIATE PROCEDURE AND AFTER CONSULTATION OF THE ADVISORY COMMITTEES ON PROGRAMME MANAGEMENT AND OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ). THIS REVISION SHALL ALSO TAKE INTO ACCOUNT THE FINAL EVALUATION OF THE FIRST ENERGY RESEARCH AND DEVELOPMENT PROGRAMME AS WELL AS THE DEMONSTRATION PROJECTS . A REPORT ON THIS REVIEW AND ON THE POSSIBLE REVISION SHALL BE DRAWN UP FOR THE EUROPEAN PARLIAMENT AND THE COUNCIL . ARTICLE 5 THE INFORMATION RESULTING FROM THE IMPLEMENTATION OF THE PROGRAMME DEFINED IN THE ANNEX SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS , FOR THE DISSEMINATION OF INFORMATION , RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 2 ). DONE AT BRUSSELS , 11 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT R . MC SHARRY **** ANNEX INDIRECT ACTION ENERGY RESEARCH AND DEVELOPMENT PROGRAMME THE PROGRAMME COMPRISES THE FOLLOWING SUBPROGRAMMES : 1 . ENERGY CONSERVATION AN EXPENDITURE OF 27 MILLION EUROPEAN UNITS OF ACCOUNT IS ALLOCATED TO THIS SUBPROGRAMME . IT COVERS THE FOLLOWING SECTORS : // SECTOR A : // RESIDENTIAL AND COMMERCIAL APPLICATIONS , // SECTOR B : // INDUSTRY , // SECTOR C : // TRANSPORT , // SECTOR D : // ENERGY TRANSFORMATION , // SECTOR E : // ENERGY STORAGE . // THIS WORK WILL BE CARRIED OUT UNDER CONTRACT . 2 . PRODUCTION AND UTILIZATION OF HYDROGEN AN EXPENDITURE OF EIGHT MILLION EUROPEAN UNITS OF ACCOUNT IS ALLOCATED TO THIS SUBPROGRAMME . IT COMPRISES THE FOLLOWING PROJECTS : // PROJECT A : // THERMOCHEMICAL PRODUCTION OF HYDROGEN , // PROJECT B : // ELECTROLYTIC PRODUCTION OF HYDROGEN , // PROJECT C : // TRANSPORTATION , STORAGE AND UTILIZATION OF HYDROGEN . // THIS WORK WILL BE CARRIED OUT UNDER CONTRACT . 3 . SOLAR ENERGY AN EXPENDITURE OF 46 MILLION EUROPEAN UNITS OF ACCOUNT IS ALLOCATED TO THIS SUBPROGRAMME . IT COMPRISES THE FOLLOWING PROJECTS : // PROJECT A : // SOLAR-ENERGY APPLICATIONS TO DWELLINGS , // PROJECT B : // THERMOMECHANICAL SOLAR-POWER PLANTS , // PROJECT C : // PHOTOVOLTAIC-POWER GENERATION , // PROJECT D : // PHOTOCHEMICAL , PHOTOELECTROCHEMICAL AND PHOTOBIOLOGICAL PROCESSES , // PROJECT E : // ENERGY FROM BIOMASS , // PROJECT F : // SOLAR-RADIATION DATA , // PROJECT G : // WIND ENERGY , // PROJECT H : // SOLAR ENERGY IN AGRICULTURE AND INDUSTRY . // THIS WORK WILL BE CARRIED OUT UNDER CONTRACT . 4 . GEOTHERMAL ENERGY AN EXPENDITURE OF 18 MILLION EUROPEAN UNITS OF ACCOUNT IS ALLOCATED TO THIS SUBPROGRAMME . IT COMPRISES THE FOLLOWING PROJECTS : // PROJECT A : // INTEGRATED GEOLOGICAL , GEOPHYSICAL AND GEOCHEMICAL INVESTIGATIONS IN SELECTED AREAS , // PROJECT B : // SUBSURFACE PROBLEMS OF NATURAL HYDROTHERMAL RESOURCES , // PROJECT C : // SURFACE PROBLEMS RELATED TO THE USE OF HYDROTHERMAL RESOURCES , // PROJECT D : // HOT DRY ROCKS . // THIS WORK WILL BE CARRIED OUT UNDER CONTRACT . 5 . ENERGY SYSTEMS ANALYSIS AND STRATEGY STUDIES AN EXPENDITURE OF SIX MILLION EUROPEAN UNITS OF ACCOUNT IS ALLOCATED TO THIS SUBPROGRAMME . IT COMPRISES THE FOLLOWING ACTIONS : // ACTION 1 : // IMPROVEMENT AND FURTHER DEVELOPMENT OF THE MEDIUM AND LONG TERM COMMUNITY ENERGY MODELS , // ACTION 2 : // DEVELOPMENT OF NEW CONCEPTS FOR ENERGY SYSTEMS ' REPRESENTATIONS , // ACTION 3 : // DEVELOPMENT OF NEW MEANS FOR BETTER COMMUNICATION BETWEEN MODEL BUILDERS AND MODEL USERS , // ACTION 4 : // WORLD ENERGY MODELLING . // THIS WORK WILL BE CARRIED OUT UNDER CONTRACT .